DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are pending.  Applicant’s election of Group I, claims 1, 2, 5, 6, 18-22, norbornene as the cyclic olefin species, and a polar group resin layer laminate species still applies and claims 3-4, 7-17 remain withdrawn.
Response to Amendment
Applicant’s amendment of 07/30/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Objections
Claims 19-22 use the word “was” which does not appear to be in the proper tense for a claim limitation.
Claims 21-22 recite “are press” which appears to have improper syntax.
Claims 21-22 recite “obtained above” which does not appear to be necessary.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 19-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Claims 19-22 recite various adhesion properties of the composition when laminated with other layers.  While the examples are enabling for certain embodiments within the claimed scope, these properties are not enabled in scope relative to the broader claims because the claimed components of the resin composition are not limited in any way with respect to (1) the amount of cyclic olefin in the “cyclic polyolefin based polymer” a1 ingredient or (2) the hydrogenation degree of the a2 ingredient.
The specification only appear to show how to achieve the claimed properties with certain ranges of amounts for each of the above (1)-(2) aspects of the invention (see [0080], [0093], [0098] of the present PGPub) and there is no guidance for achieving the claimed adhesion properties with broader amounts (with such broader amounts currently within the claimed scope due to the lack of any claim limitation with respect to aspects (1)-(2)).  Given the lack of guidance discussed above, and without any limitation in the claims with respect to aspects (1)-(2), one having ordinary skill in the art would require an unreasonable amount of experimentation (testing all possible amounts for each of the (1)-(2) aspects) to arrive at the 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Upon applying the Wands factors to claim 19-22, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of aspects (1)-(2) relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the adhesion properties as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various amounts (1)-(2) without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for certain ranges of amounts (1)-(2), see e.g., [0080], [0093], [0098] of the present PGPub, without any  with the unlimited amounts as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 19-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 refers to “an ethylene vinyl alcohol copolymer” layer as being the substrate to which the resin composition is laminated prior to determining the adhesion property.  However, it is unclear what type of ethylene vinyl alcohol copolymer should be used in this test (i.e., what amount of ethylene, what amount of vinyl alcohol?).  
Claim 19 refers to a “two color molding die” which is vague because it is unclear what the “two color” part of this phrase means (i.e., a die capable of coextruding two resins with different colors, the use of two colored resins in the method, or literally a die having two colors).
Claim 19 recites “rectangular shape and 0.1 mm in thickness” for both of the layers but this does not indicate the dimensions (length and width) of the rectangle which would appear to affect the peel force (i.e., would affect the surface area over which the adhesive is being tested).
Claim 19 refers to “generally rectangular cross-sectional shape” which is vague because it is unclear what qualifies as “generally rectangular”.
Claim 19 recites “near the center” which is vague because it is unclear what qualifies as “near the center”.
Claim 19 refers to a JIS standard “as a reference” which makes it unclear if all or only a part of the JIS standard is being applied to the claimed methodology or if the JIS standard is even required.
Claim 19 refers to “test plate” and “adhesive tape” which is vague because it is unclear if this is merely providing a name for the structures that are already recites or if these aspects provide additional structural limitations (and it is unclear if these additional limitations apply to the product as claimed, or merely to the testing methodology for testing the product as claimed).
Claim 20 recites “a thermoplastic resin composition” which makes it vague as to whether this is the same thermoplastic resin composition in the preamble.
Claim 20 recites “to have a thickness of 1 mm” which is vague because it is unclear if this is the thickness of the overall product (resin and aluminum) or just the resin layer.  
Claim 20 recites “to perform lamination” which is vague because it is unclear if this is referring to the lamination already recited (extruding resin onto aluminum) or if the resin 
Claim 20 refers to “the laminated product” which is vague because it is unclear what product is being referred to.
Claim 20 recites “near the center” which is vague because it is unclear what qualifies as “near the center”.
Claim 20 refers to a JIS standard “as a reference” which makes it unclear if all or only a part of the JIS standard is being applied to the claimed methodology or if the JIS standard is even required.
Claim 20 refers to “test plate” and “adhesive tape” which is vague because it is unclear if this is merely providing a name for the structures that are already recites or if these aspects provide additional structural limitations (and it is unclear if these additional limitations apply to the product as claimed, or merely to the testing methodology for testing the product as claimed).
Claim 21 refers to “a cyclic olefin-based copolymer” layer as being the substrate to which the resin composition is laminated prior to determining the adhesion property.  However, it is unclear what type of cyclic olefin-based copolymer should be used in this test (i.e., what amount of cyclic olefin, what other repeating units are present?).  
Claim 21 recites “one of the strips,” “its end,” “the strip,” “the above strip,” and “the other strip” which makes it unclear which strip is being referred to in each instance.  It would appear remedial to recite “first strip” and “second strip”.
Claim 21 recites “precisely overlap” which is vague because it is unclear if this requires overlap exactly (i.e., without any misalignment) or if it allows for some degree of misalignment (and if so, how much is acceptable).  
Claim 21 refers to a JIS standard “as a reference” which makes it unclear if all or only a part of the JIS standard is being applied to the claimed methodology or if the JIS standard is even required.

Claim 22 recites “one of the strips,” “its end,” “the strip,” “the above strip,” and “the other strip” which makes it unclear which strip is being referred to in each instance.  It would appear remedial to recite “first strip” and “second strip”.
Claim 22 recites “precisely overlap” which is vague because it is unclear if this requires overlap exactly (i.e., without any misalignment) or if it allows for some degree of misalignment (and if so, how much is acceptable).  
Claim 22 refers to a JIS standard “as a reference” which makes it unclear if all or only a part of the JIS standard is being applied to the claimed methodology or if the JIS standard is even required.
Claim 22 refers to “an ethylene vinyl alcohol copolymer” layer as being the substrate to which the resin composition is laminated prior to determining the adhesion property.  However, it is unclear what type of ethylene vinyl alcohol copolymer should be used in this test (i.e., what amount of ethylene, what amount of vinyl alcohol?).  
Based on the above, a potential infringer would be unable to determine if their product falls within the claimed scope because they would be unclear how to reproduce the claimed adhesion tests.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 5-6, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaita et al. (U.S. 6,730,736) in view of Tasaka et al. (JP 2003/213051, provided by Applicant, see previously provided machine translation) in view of Sasagawa et al. (JP 2005-126485, see machine translation).
It is noted that the phrase “composed mainly” in the present claims is defined in the specification.
Regarding claims 1-2, 5-6, and 18-22, Kaita teaches a resin composition that comprises an alicyclic resin, e.g., an ethylene norbornene copolymer (as in Applicant’s elected species and claims 2, 6, and 18) (see abstract, col. 4, lines 45-55, col. 5, lines 40-50, col. 7, lines 5-30) and a hydrogenated block copolymer based on styrene (aromatic vinyl monomer) and butadiene (conjugated diene) (col. 11, line 55-col. 12, line 45) with the styrene butadiene copolymer being included at 0.1-100 parts relative to 100 parts of the norbornene resin (col. 14, lines 1-10) which overlaps the range of claims 1 and 5 (and with the combination of the norbornene and styrene butadiene copolymers corresponding to the claimed thermoplastic resin ingredient).  The amount of norbornene in the copolymer overlaps the amount in the present specification (col. 7, lines 1-5).  Kaita also teaches that the composition may include hardeners, such as a mixture of organic peroxides and unsaturated carboxylic acids and derivatives thereof (e.g., maleic anhydride) with the total hardener content being 0.1-50 pbw per 100 parts of the norbornene resin (col. 14, line 30-col. 15, line 15).  Kaita also disclose that the composition may be dispersed in a solvent as in claim 5 (col. 16, lines 50-55).
Although the amount of organic peroxide and carboxylic compound are not individually described (only their combination), it would have been prima facie obvious to have used a 50/50 mixture of the organic peroxide and carboxylic hardener as the overall hardener ingredient.
Therefore, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Using such a 50/50 ratio in the hardener, and with an overall amount of hardener of, e.g., 5 parts per 100 parts of norbornene (2.5 parts of organic peroxide and 2.5 parts of carboxylic), and with, e.g., 100 parts of norbornene and 100 parts of styrene butadiene (all of which are within the ranges of Kaita), there would be about 1.25 parts each of the organic peroxide and carboxylic hardener per 100 parts of the norbornene and styrene butadiene component (or 2.5 parts each per 200 parts of the norbornene and styrene butadiene component), which is within the claimed range of claims 1 and 5 such that the broader ranges of Kaita overlap the ranges as claimed.
In addition and as an alternative to the amount of peroxide and carboxylic ingredients being obvious in view of the 50/50 case-law discussed above, Tasaka is also directed to a composition comprising a norbornene copolymer and a styrene butadiene resin, and teaches that a suitable amount of the organic peroxide in such a composition is 0.01-3 parts by weight per 100 parts of the norbornene component to provide good oil resistance and mechanical properties and also teaches that a suitable amount of the carboxylic acid ingredient (e.g., maleic anhydride) in such a composition is 0.1-5 parts per 100 parts of the norbornene component to provide good moldability and low defects and also good heat resistance and mechanical properties  (see abstract, [0020]-[0021], [0033], [0040]-[0043], [0049]-[0050]).  Thus, it would have been have additional and alternatively obvious to have used the above amounts from Tasaka for the organic peroxide and carboxylic acid component already generally disclosed in Kaita in order provide (respectively) good oil resistance and mechanical properties and also good moldability and low defects and also good heat resistance and mechanical properties.  The above ranges overlap the 
Modified Kaita teaches a hydrogenated styrene butadiene block copolymer as explained above but does not disclose that one of the blocks is a random block of butadiene and styrene.  However, Sasagawa is also directed to hydrogenated styrene butadiene block copolymers and teaches that a hydrogenated copolymer formed of a block of styrene (entirely styrene) and also a random block of butadiene and styrene (with a butadiene/styrene wt ratio of 50/50-90/10, [0040], overlapping claims 1 and 5), with an overall styrene (aromatic vinyl monomer) content of 40-95wt% ([0030], overlapping claims 1 and 5) allows the resulting copolymer to have improved flexibility, low temperature properties, shock absorption and adhesion (see abstract, [0008], [0044]-[0047]).  The hydrogenation rate and amount of butadiene and styrene in the random block of Sasagawa also overlap the amounts in the present application ([0038]-[0040]).  No other repeating units are included in the random block (thus “consisting of” as claimed).  Thus, it would have been obvious to have used the particular hydrogenated styrene butadiene block copolymer from Sasagawa as the general hydrogenated styrene butadiene block copolymer called for in modified Kaita in order to provide improved flexibility, low temperature properties, shock absorption and adhesion.
Modified Kaita does not disclose the adhesion properties of claims 19-22, however, modified Kaita teaches an overlapping amount of the ingredients (e.g., amounts of resins, hardeners, amounts of repeating units and hydrogenation) and types of ingredients that overlap the types and amounts of ingredients used in the present specification for a resin composition that can achieve the claimed adhesion properties when measured under the claimed conditions.  Therefore, these overlapping embodiments of modified Kaita will inherently have the same .  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the enablement in scope rejection should be withdrawn because the claims have been narrowed in scope.  However, the amendment only address the (3) item in the previous office action without addressing the (1) and (2) items (see above).  The rejection is therefore maintained with respect to the (1) and (2) items.
Applicant argues that “two color molding” is known in the art as “coextrusion”.  If this is true a declaration should have been filed to support this assertion with evidence and then the claim could be amended to recite “coextrusion” instead of “two color molding” which is still vague.  The present remarks are not supported by evidence and therefore are not persuasive.
Applicant argues that Sasagawa does not teach the amended claim limitation but this is not true (see above).  Applicant argues that “the copolymers are different” and therefore inherency is improper.  However, to the extent Applicant considers the overlapping ranges of the prior art to be “different” from the ranges that are overlapping in the present claims, this is not persuasive because inherency does not require that every embodiment in the prior art necessarily achieves the claimed results, it is sufficient if some (or even just one) embodiments of the prior 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787